Exhibit 10.1

 

 

 

JPMorgan Chase Bank N.A, London Branch

 

and

 

The Bank of New York Mellon

 

 

 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED

 

CUSTODIAN AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 

THIS FIRST AMENDED AND RESTATED CUSTODIAN AGREEMENT (this “Agreement”) is made
on December 22, 2016

 

BETWEEN

 

(1)

JPMorgan Chase Bank N.A, London Branch, a company incorporated with limited
liability as a National Banking Association, whose principal London office is at
125 London Wall, London EC2Y 5AJ (“we” or “us”); and

 

(2)

The Bank of New York Mellon, a banking corporation organised under the laws of
the State of New York, whose principal place of business is at 2 Hanson Place,
Brooklyn, New York 11217, United States of America, in its capacity as trustee
of the iShares® Silver Trust (“Trust”), (in such capacity “you”).

 

INTRODUCTION

 

We have agreed, pursuant to the Custodian Agreement between you and us dated
April 21, 2006, as amended by a First Amendment, dated September 13, 2006, a
Second Amendment, dated February 8, 2010, a Third Amendment, dated November 5,
2010, and a Fourth Amendment, dated February 10, 2012, (the “Original Custodian
Agreement”), to open and maintain for you the Account (as defined below) and to
provide other services to you in connection with the Account. This Agreement
sets out the terms under which we will provide those services to you and the
arrangements which will apply in connection with those services.

 

IT IS AGREED AS FOLLOWS

 

1.

INTERPRETATION 

 

 

1.1

Definitions: In this Agreement:

 

“Account” means the account constituted by the Allocated Account and the
Unallocated Account.

 

“Account Balance” means, in relation to the Account, all your rights to and
interest in the balance from time to time on that Account.

 

“Allocated Account” means the sub-account maintained by us in your name
recording the amount of Bullion received and held by us for you on an allocated
basis.

 

“Authorized Persons” means the persons of the Trustee identified in clause 5.1
of this Agreement.

 

“Availability Date” means the Business Day on which you wish to transfer or
deliver Silver to us for deposit into the Account.

 

“BNYM” means The Bank of New York Mellon, a banking corporation organized under
the laws of the state of New York.

 

“Bullion” means any Silver held by us or any Sub-Custodian in the Allocated
Account from time to time.

 

“Business Day” means a Custodian Day (as defined in the Procedures).

 

“Customs” means HM Revenue and Customs.

 

“eBTS” or “Website” means the electronic Bullion Transfer System website
developed by us.

 

“Fees” means the fees and charges referred to in clause 10.1 of this Agreement.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

“HMRC Agreement” means the agreement between Customs and the LBMA in relation to
supplies of bullion (as set out in Section 1 of Customs’ Notice
700/57/04—Administrative agreements entered into with trade bodies).

 

“LBMA” means The London Bullion Market Association or its successors.

 

“Losses” means the items identified in clause 11.4 of this Agreement.

 

“Original Custodian Agreement” has the meaning set forth in the Introduction of
this Agreement.

 

“Procedures” means the document entitled “iShares Silver Trust Creation and
Redemption Procedures” attached as Schedule 1 (as amended from time to time).

 

“Rules” means the rules, regulations, practices and customs of the LBMA, the
Bank of England and such other regulatory authority or other body as shall
affect the activities contemplated by this Agreement.

 

“Silver” means silver that meets the requirements of “good delivery” under the
rules of the LBMA expressed in troy ounces and with a minimum fineness of 0.999.

 

“Sponsor” means iShares® Delaware Trust Sponsor LLC, a Delaware limited
liability company, or its successors.

 

“Sub-Custodian” means a sub-custodian, agent or depository (including an entity
within our corporate group) appointed by us to perform any of our duties under
this Agreement including the custody and safekeeping of Bullion.

 

“Termination Date” means the date of the termination of this Agreement
identified in clause 12.1(a) of this Agreement.

 

“Unallocated Account” means the sub-account maintained by us in your name
recording the amount of Silver which either we or you, as the case may be, have
a right to call upon the other party to deliver to it.

 

“VAT” means value added tax as imposed by the VATA (as amended or re-enacted
from time to time) and legislation supplemental thereto and any other tax
(whether imposed in the United Kingdom in substitution thereof or in addition
thereto or elsewhere) of a similar fiscal nature.

 

“VAT Group” means a group for the purposes of the VAT Grouping Legislation.

 

“VAT Grouping Legislation” means:

 

 

(a)

sections 43 to 43D (inclusive) of VATA; and

 

 

(b)

the Value Added Tax (Groups: eligibility) Order 2004 (SI 2004/1931).

 

“VATA” means the Value Added Tax Act 1994.

 

“Website” means the JPMorgan Chase Bank website identified in clause 5.2 of this
Agreement.

 

“Withdrawal Date” means the Business Day on which you wish to withdraw Silver
from the Account.

 

 

1.2

Headings: The headings in this Agreement do not affect its interpretation.

 

 

1.3

Singular and plural: References to the singular include the plural and vice
versa.

 

 

1.4

VAT Groups: References to any right, entitlement or obligation of any person
under the laws in relation to VAT shall (where appropriate and unless the
context otherwise requires) be construed, at any time when such person is
treated as a member of a VAT Group, to include a reference to the right,
entitlement or obligation under such laws of the representative member of such
VAT Group at such time.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

 

 1.5

Amendment and Restatement: With effect from and including December 22, 2016, the
Original Custodian Agreement shall be amended and restated on the terms of this
Agreement. Subject to such amendment and restatement, the Original Custodian
Agreement shall continue in full force and effect.

 

2.

ACCOUNT 

 

 

2.1

Opening Account: We shall open and maintain the Account. The Account shall
comprise:

 

 

(a)

an Allocated Account in respect of Silver which you ask us to hold for you on an
allocated basis; and

 

 

(b)

an Unallocated Account in respect of Silver which you ask us to hold for you on
an unallocated basis,

 

which together shall be treated as a single account for all purposes of this
Agreement unless the context requires otherwise.

 

 

2.2

Deposits and withdrawals: The balance of your Account shall reflect the combined
balance on your Allocated Account and Unallocated Account. The balance of the
Allocated Account shall reflect the amount of Bullion. The balance of the
Unallocated Account shall reflect your or our entitlement to delivery of an
amount of Silver from the other party, in each case equal to the amount of
deposits less withdrawals of Silver made by you pursuant to the terms of this
Agreement in relation to the Unallocated Account.

 

 

2.3

Denomination of Account: The Account shall be denominated in troy ounces of
Silver.

 

 

2.4

Delivery, Receipt and Maintenance of Silver: We will receive, hold, release and
deliver Silver from the Account only in accordance with this Agreement and the
Procedures. In the event of a conflict between the terms of this Agreement and
those of the Procedures, the Procedures shall prevail; provided, however, that
any amendment to the Procedures after the date of this Agreement which modifies
the scope of our duties or liabilities shall only be binding upon us to the
extent that it has been adopted by you and the Sponsor with our prior written
consent (which consent will not be unreasonably withheld or delayed).

 

 

2.5

Reports: We will provide reports to you relating to deposits into and
withdrawals from the Account and the Account Balance in such form and with such
frequency (but not less than monthly) as may be agreed between you and us
including the reports specified in sub-clauses (a) and (b) below. We will notify
you by telex, SWIFT or fax on each day there is activity in an account of the
balance in the account on such day and of any instruction to which we were
unable to give effect. Such reports will also be available to you daily by means
of eBTS, however the paper record will prevail.

 

 

(a)

For each Business Day, not later than 9:00 a.m., New York time on the following
Business Day, we will transmit to you information showing the movement of Silver
into and out of the Account, identifying separately each transaction and any
substitution of Silver made under clause 2.7.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

 

(b)

We will supply to you at least monthly, within ten Business Days following the
end of each calendar month a written statement which:

 

 

(i)

lists all property held in the Account including a weight list for the Silver in
the Allocated Account containing information sufficient to uniquely identify
each bar of Silver;

 

 

(ii)

identifies the entity having physical possession of each bar; and

 

 

(iii)

details all transactions involving the Account, including daily balances held in
the Unallocated Account and all transfers to or from the Account or any account
with a Sub-Custodian containing Silver held for your benefit and any
substitutions or relocations of Silver held in the Account.

 

 

(c)

We will maintain a secure website, whereby you shall gain access to the list of
all bars of Silver in the Account, which list shall be updated at least weekly
and include the following information for each bar of Silver:

 

 

(i)

relevant vault location;

 

 

(ii)

gross weight;

 

 

(iii)

fineness;

 

 

(iv)

serial identification number;

 

 

(v)

size;

 

 

(vi)

fine Ounces; and

 

 

(vii)

applicable refinery name.

 

Such reports shall also include any other information that you may reasonably
request. We will provide additional weight lists to you upon your request.

 

 

2.6

Reversal of entries: We at all times reserve the right to reverse any
provisional or erroneous entries to the Account with effect back-valued to the
date upon which the final or correct entry (or no entry) should have been made.

 

 

2.7

Substitution of Silver: With your prior approval (in consultation with the
Sponsor), we may substitute other Silver for Bullion held in the Allocated
Account, provided that there is no change in the total number of troy ounces of
Silver held in the Allocated Account.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

 

2.8

Access to Records; Inspection Rights: We will permit your officers and properly
designated representatives and independent public accountants for the Trust
identified by you reasonable access to the records of the Account for the
purpose of confirming the content of those records. Upon at least ten days’
prior notice, during our regular banking hours, any such officer or properly
designated representative, any independent public accountants for the Trust
identified by you and any person designated by any regulatory authority having
jurisdiction over you or the Trust will be entitled to examine on our premises
the Silver held by us on our premises pursuant to this Agreement and our records
regarding the Silver held hereunder at a Sub-Custodian, but only upon receipt
from you of properly authorised instructions to that effect. Unless we have
received at least ten days’ prior notice and reasonable assurances (in the our
sole discretion) that any costs and expenses incurred in connection therewith
will be indemnified to us, we shall not be required to move to our premises any
Silver held at a Sub-Custodian for purposes of making it available for
inspection as provided herein. In addition, we understand that, in connection
with the preparation of the financial statements of the Trust that will be filed
from time to time with the United States Securities and Exchange Commission,
officers of the Sponsor will be required by law or regulation to provide written
assurances regarding the reliability of the internal controls used in the
preparation of those financials. To the extent that our activities or controls
in our capacity as custodian of the Trust assets are relevant to the information
presented in the financial statements of the Trust, we will cooperate with the
Sponsor and the Trustee to enable the Sponsor to provide the required written
assurances referred to above, including (but not limited to) by providing the
Sponsor’s and the Trust’s external auditors with any necessary information and
reports regarding our internal control over financial reporting as far as such
reporting relates to the scope of our duties.

 

3.

DEPOSITS 

 

 

3.1

Procedure: You may at any time notify us of your intention to deposit Silver. A
deposit must be made (in the manner and accompanied by such documentation as we
may require) by:

 

 

(a)

(in the case of the Unallocated Account only) transfer from an account relating
to Silver and having the same denomination as that to which the Account relates;
or

 

 

(b)

the delivery of Silver to us at our London or New York vault premises, through
any recognised clearing member of the LBMA (acting as delivery agent), or as we
may otherwise direct, at your expense and risk. All deposits of Silver delivered
to us must be in the form of bars which comply with the Rules (including the
Rules relating to good delivery and fineness) or in such other form as may be
agreed between you and us.

 

 

3.2

Notice requirements: Any notice relating to a deposit of Silver must:

 

 

(a)

be received by us no later than the time specified in the Procedures unless
otherwise agreed;

 

 

(b)

in the case of a deposit pursuant to clause 3.1(a), specify the details of the
account from which the Silver will be transferred;

 

 

(c)

in the case of a deposit pursuant to clause 3.1(b), specify the name of the
person or carrier that will deliver the Silver to us at our London or New York
vault premises, or as we may direct, and the manner in which the Silver will be
packed; and

 

 

(d)

specify the amount (in the appropriate denomination) of the Silver to be
credited to the Account, the Availability Date and any other information which
we may from time to time require.

 

 

3.3

Timing: A deposit of Silver will not be credited to the Account until:

 

 

(a)

in the case of a deposit pursuant to clause 3.1(a), an account of ours with any
bank, broker or other firm has been credited with an amount equal to the amount
of such deposit; and

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

 

(b)

in the case of a deposit pursuant to clause 3.1(b), we have received the Silver
and verified compliance with the Rules (without prejudice to clause 11.1),
weighed it in accordance with LBMA practice to confirm that it is the required
weight, confirmed all markings, and determined on the basis of a visual
inspection that it is not damaged and there is no reason to believe it is not
accurately described in the delivery instruction.

 

 

3.4

Capacity; Right to refuse Precious Metal or amend procedure: We will use our
best efforts to have available the necessary capacity to take delivery of
Bullion on your behalf at the locations specified in clause 7.4 of this
Agreement by parties making such deliveries; for this purpose we are authorised
to, at our own risk and expense, move Silver held in the Account from one
location to another location otherwise permitted under this Agreement; provided,
that we will not be required to take any additional delivery of Silver if, after
giving effect to such delivery, the aggregate amount of Bullion in the Account
would exceed 500,000,000 troy ounces.

 

4.

WITHDRAWALS 

 

 

4.1

Release of Silver: No Silver held in the Account shall be released in any manner
whatsoever except upon your written instructions and in accordance with the
Procedures. We will deliver Silver by making Silver bars available for
collection at our office or at the office of a Sub-Custodian at which the Silver
is held. However, we will, upon your order, deliver amounts of up to 1100 troy
ounces of silver from the Unallocated Account.

 

 

4.2

Procedure: You may at any time notify us of your intention to withdraw Silver
standing to the credit of the Account. A withdrawal may be made (in the manner
and accompanied by such documentation as we may require) by:

 

 

(a)

(in the case of the Unallocated Account only) transfer to an account relating to
Silver and having the same denomination as that to which the Account relates; or

 

 

(b)

the collection of Silver from us at our London or New York vault premises, or at
the vault premises of such Sub-Custodian as we may direct, at your expense and
risk. Without prejudice to clause 11.1, any Silver made available to you will be
in the form of bars which comply with the Rules (including the Rules relating to
good delivery and fineness) or in such other form as may be agreed between you
and us. We are entitled to select which bars are to be made available to you.

 

 

4.3

Notice requirements: Any notice relating to a withdrawal of Silver must:

 

 

(a)

be received by us no later than the time set out in the Procedures;

 

 

(b)

specify the details of the account to which the Silver is to be transferred or
the name of the person or carrier that will collect the Silver from us (as
applicable); and

 

 

(c)

specify the amount of Silver to be withdrawn from the Allocated Account and the
amount (in the appropriate denomination) of any Silver to be debited to the
Unallocated Account, the Withdrawal Date and any other information which we may
from time to time require.

 

 

4.4

Collection of Bullion: You must collect, or arrange for the collection of
Bullion being withdrawn from us or the Sub-Custodian at your expense and risk.
We will advise you of the location from which the Bullion may be collected no
later than one Business Day prior to the Withdrawal Date.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

5.

INSTRUCTIONS 

 

 

5.1

Your representatives: Whenever in this Agreement it is provided that we are
authorised to act or refrain from acting on instructions, approval or consent
of, or notice from, you, we are so authorised to act or refrain from acting only
on instructions, approval, consent or notice given in accordance with this
clause 5. We are authorised to rely and act upon written instructions signed by
an authorised person designated in Schedule 2 (“Authorised Persons”), as amended
from time to time by written notice to us. Except where otherwise provided in
this Agreement, we are further authorised to rely upon instructions received
orally or by any other means which are identified as having been given by an
Authorised Person and which conform to any agreement which might be entered
between you and us regarding the method of identification or the means of
transmission of such instructions, including through eBTS. Any oral instructions
shall be promptly confirmed in writing. Until we receive written notice to the
contrary, we are entitled to assume that any Authorised Person has full and
unrestricted power to give us instructions on your behalf. We are also entitled
to rely on any instructions which are from, or which purport to emanate from,
any person who appears to have such authority; provided, that, other than for
any instructions transmitted through an authenticated electronic transmission
system, if any such person is not an Authorized Person, we will promptly contact
you to seek to verify his authority to act on your behalf.

 

 

5.2

eBTS: All transfers into and out of the Account(s) shall be made upon receipt
of, and in accordance with, instructions given by you to us. Such instructions
may be given either: a. through eBTS, accessible through the JPMorgan Chase Bank
website (the “Website”) by you pursuant to the terms of the Website agreement;
or b. if, for any reason the Website is not operational, and unless otherwise
agreed, any such instruction or communication shall be effective if given by
authenticated electronic transmission (including tested telex and SWIFT) or such
other electronic messaging system as the parties may from time to time agree.

 

 

5.3

Amendments: Once given, instructions continue in full force and effect until
they are cancelled, amended or superseded. Any such instructions shall have
effect only after actual receipt by us.

 

 

5.4

Unclear or ambiguous instructions: If, in our opinion, any instructions are
unclear or ambiguous, we will use reasonable endeavours (taking into account any
relevant time constraints) to obtain clarification of those instructions but,
failing that, we may in our absolute discretion and without any liability on our
part, act upon what we believe in good faith such instructions to be or refuse
to take any action or execute such instructions until any ambiguity or conflict
has been resolved to our satisfaction.

 

 

5.5

Refusal to execute: We reserve the right to refuse to execute instructions if in
our opinion they are or may be contrary to the Rules or any applicable law.

 

6.

CONFIDENTIALITY 

 

 

6.1

Disclosure to others: Subject to clause 6.2, each party shall respect the
confidentiality of information acquired under this Agreement and neither will,
without the consent of the other, disclose to any other person any information
acquired under this Agreement provided that nothing in this Agreement will
prevent or condition the filing with the United States Securities and Exchange
Commission of a copy of this Agreement in connection with the registration of
the public offering of its shares by the Trust.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

 

6.2

Permitted disclosures: Each party accepts that from time to time the other party
may be required by law or the Rules, or requested by a government department or
agency, fiscal body or regulatory authority, to disclose information acquired
under this Agreement. In addition, the disclosure of such information may be
required by a party’s auditors, by its legal or other advisors or by a company
which is in the same group of companies as a party (eg. a subsidiary or holding
company of a party). Each party irrevocably authorises the other to make such
disclosures without further reference to such party.

 

7.

CUSTODY SERVICES 

 

 

7.1

Appointment: You hereby appoint us to act as custodian of the Bullion in
accordance with this Agreement and any Rules which apply to us.

 

 

7.2

Segregation of Bullion: We will segregate the Bullion from any precious metal
which we own or hold for other customers or which BNYM owns in its own right and
we will request Sub-Custodians to segregate the Bullion from any precious metals
owned by any of the foregoing.

 

 

7.3

Ownership of Bullion: We will identify in our books that the Bullion belongs to
you.

 

 

7.4

Location of Bullion: The Bullion must be held by us at our vault premises in
England or New York or at the vaults of any Sub-Custodian in England or New
York, unless otherwise agreed between you and us (with the Sponsor’s approval).

 

 

7.5

Minimisation of Silver held in Unallocated Account: We will take reasonable
steps to minimise the amount of Silver held in the Unallocated Account in
accordance with the terms of this clause. We will take reasonable steps to
allocate bars of Bullion to the Allocated Account in substitution for holdings
of an equivalent denomination in the Unallocated Account on Business Days such
that no more than 1100 troy ounces of Silver is held in the Unallocated Account
at the close of each Business Day.

 

 

7.6

Charges; Liens: The Bullion and Silver held in the Unallocated Account shall not
be subject to any right, charge, security interest, lien or claim of any kind in
favour of us, any Sub-Custodian or any creditor of any of them, except a lien
for payment for the safe custody and administration of the Bullion and Silver
held in the Unallocated Account. We shall not loan, hypothecate, pledge or
otherwise encumber any Bullion or Silver held in the Unallocated Account absent
your written instructions.

 

 

7.7

Insurance: We undertake that we maintain insurance in support of our custodial
obligations under this Agreement including covering any loss of Silver. Evidence
of such insurance coverage is available upon request. In the event that we elect
to reduce, cancel or not to renew such insurance, we will give you prior written
notice as follows: in the case of a reduction, we will endeavour to provide such
notice at least 30 days prior to the effective date of the reduction; and in the
event of a cancellation or expiration of the insurance without renewal we will
provide such notice at least 30 days prior to the last day of insurance
coverage. You acknowledge that any such insurance is held for our benefit and
not for the benefit of you or the Trust, and that notwithstanding clause 11.6
you may not submit any claim under the terms of such insurance.

 

 

7.8

Notice of Changes: We will notify you promptly in writing if we become aware
that (i) we receive notice of any claim against the Account other than a claim
for payment of safe custody or administration permitted by this Agreement;
(ii) we otherwise fail to comply with any of the provisions of this Agreement;
or (iii) any of our representations and warranties in clause 9 shall cease to be
true and correct.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

 

7.9

Other Information: We will provide to you (i) our most recent audited financial
statements promptly after such statements are prepared; (ii) a copy of any
reports obtained by us on the accounting system and internal accounting controls
and procedures used by any Sub-Custodian at which any Silver is held;
(iii) information regarding market policies and procedures, the local law
applicable to our activities, and the overall regulatory and economic
environment in which we operate; and (iv) the names and addresses of the
governmental agencies or regulatory authorities which supervise or regulate us
and any Sub-Custodian with which Silver has been deposited pursuant to this
Agreement.

 

 

7.10

Purchases of Silver by us: When requested by you on any Business Day on which
Silver held by the Trust is evaluated, we will purchase from you, for cash and
for same day settlement, the amount of Silver that you specify as necessary to
pay the expenses of the Trust at a price per troy ounce equal to the price used
by you for the evaluation of the Trust’s Silver on such date. We will pay to you
or to your order the proceeds of each purchase of Silver made under this clause
when requested by you or otherwise on the first Business Day following the end
of the month in which the transaction occurred.

 

8.

SUB-CUSTODIANS AND AGENTS 

 

 

8.1

Sub-Custodians: We may appoint Sub-Custodians to perform any of our duties under
this Agreement including the custody and safekeeping of Bullion. We will use
reasonable care in the appointment of any Sub-Custodian. Silver held by a
Sub-Custodian shall be kept in our account at such Sub-Custodian, and we will
separately identify on our books Silver that is so held on your behalf. Our
account with each such Sub-Custodian will be subject only to our instructions.
Any Sub-Custodian will be a member of the LBMA.

 

 

8.2

Liability for Sub-Custodians: Our use of Sub-Custodians shall be without
prejudice to our obligations and liabilities under this Agreement.

 

 

8.3

Notice: We will provide you on request with the name and address of any
Sub-Custodian of Bullion along with any other information which you may
reasonably require concerning the appointment of a Sub-Custodian.

 

 

8.4

Monitoring: We will monitor the conduct of each Sub-Custodian, and promptly
advise you of any difficulties or problems (financial, operational or otherwise)
existing with respect to such Sub-Custodian of which we are aware and will take
appropriate and lawful action to protect and safekeep your Silver deposited with
such Sub-Custodian, including to the extent feasible, the withdrawal of such
Silver from such Sub-Custodian.

 

 

8.5

Access and Inspection: We will not entrust Silver held in the Account to any
Sub-Custodian unless that Sub-Custodian grants rights of access and inspection
to records and Silver that are similar to those granted by us under this
Agreement.

 

 

8.6

Use of Agents: We may in our discretion use agents in connection with handling
transactions under this Agreement, provided that any such use shall not relieve
us of any of our responsibilities or liabilities hereunder.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

9.

REPRESENTATIONS 

 

 

9.1

Your representations: You represent and warrant to us that:

 

 

(a)

the Trust is and will remain duly constituted with all necessary authority,
powers, consents, licences and authorisations and all necessary action has been
taken to enable it to engage in the transactions provided for under this
Agreement;

 

 

(b)

you are and will remain duly appointed as trustee of the Trust and have and will
have unencumbered legal title to the assets of the Trust at all times;

 

 

(c)

you have all necessary authority, powers, consents, licences and authorisations
and have taken all necessary action to enable you lawfully to enter into and
perform your duties and obligations under this Agreement;

 

 

(d)

the persons entering into this Agreement on your behalf have been duly
authorised to do so; and

 

 

(e)

this Agreement and the obligations created under it are binding upon you and
enforceable against you in accordance with its terms (subject to applicable
principles of equity) and do not and will not violate the terms of the Rules or
any order, charge or agreement by which you are bound.

 

You undertake to notify us in the event that any of the statements set out in
the sub-clauses ceases to be true.

 

9.2

Our representations: We represent and warrant to you that:

 

 

(a)

We are a bank, duly organized under the laws of our country of organization as
set forth above, and are regulated as such by that country’s government or an
agency thereof;

 

 

(b)

this Agreement has been duly authorized, executed and delivered on our behalf
and constitutes our legal, valid and binding obligation;

 

 

(c)

we are, and will continue to be during the term of this Agreement, a member of
the LBMA;

 

 

(d)

the execution, delivery and performance of this Agreement by us do not and will
not violate any applicable law or regulation and do not require the consent of
any governmental or other regulatory body except for such consents and approvals
as have been obtained; and

 

 

(e)

Silver substituted by us under clause 2.7 has a fine weight at least equal to
the fine weight of the Bullion for which it is substituted.

 

10.

FEES AND EXPENSES 

 

 

10.1

Fees: Our fees will be paid in accordance with the fee agreement which has been
executed by the parties hereto and the Sponsor, as assignee of BlackRock Asset
Management International Inc., as that agreement may be amended from time to
time by the parties to it in accordance with its terms. Details of charges
(including charges with respect to the use of the eBTS Website, if any, transfer
clearing charges and storage charges) will be advised to you by us in writing
from time to time.

 

 

10.2

Credit balances: No interest or other amount will be paid by us on any credit
balance on the Unallocated Account.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

 

10.3

Debit balances: You are not entitled to overdraw the Unallocated Account except
to the extent that there is equivalent Bullion in the Allocated Account. If for
any reason the Unallocated Account is overdrawn beyond 1100 troy ounces, we may
at our sole discretion and without any further consent from you transfer
equivalent Bullion from the Allocated Account in satisfaction of such debit
balance.

 

11.

SCOPE OF RESPONSIBILITY 

 

 

11.1

Disclaimer of liability: You understand and agree that we will not know, except
as provided in clause 3.3(b), will not have any duty to determine and, except as
provided in clause 9.2(e), in making any report required under this Agreement,
will not be considered to be making any representation or warranty as to whether
in fact the Silver deposited with us contains the amount of pure silver
indicated on the bars. Except for Silver deposited by us in substitution for
other Silver held in the Account under clause 2.7, WE DISCLAIM ALL LIABILITY FOR
THE GENUINENESS AND FINENESS OF SILVER DEPOSITED WITH US UNDER THIS AGREEMENT.

 

 

11.2

Exclusion of liability: We will use reasonable care in the performance of our
duties under this Agreement and without prejudice to clause 11.1 will only be
responsible for any loss or damage suffered by you as a direct result of any
negligence, fraud or wilful default on our part in the performance of our
duties, and in which case our liability will not exceed the aggregate of the
market value of the Bullion and the balance of the Unallocated Account at the
time of such negligence, fraud or wilful default.

 

 

11.3

Force majeure: Neither we, nor any of our directors, employees, agents or
affiliates shall incur any liability to you if, by reason of any provision of
any present or future law or regulation of the United Kingdom or any other
country, or of any governmental or regulatory authority or stock exchange, or by
reason of any act of God or war or terrorism or other circumstances beyond our
control, we are prevented or forbidden from, or would be subject to any civil or
criminal penalty on account of, or are delayed in, doing or performing any act
or thing which by the terms of this Agreement it is provided shall be done or
performed and accordingly we do not do that thing or do that thing at a later
time than would otherwise be required.

 

 

11.4

Indemnity in favour of us: You shall indemnify and keep us indemnified (on an
after tax basis) on demand against all costs and expenses, damages, liabilities
and losses (including but not limited to reasonable legal fees and expenses)
(“Losses”) which we may suffer or incur directly in connection with this
Agreement except to the extent that such Losses are due directly to our
negligence, wilful default or fraud.

 

 

11.5

Indemnity in favour of you: We shall be liable for and shall indemnify you for,
and hold you harmless from, any Losses incurred by you (individually or in your
capacity as trustee) directly relating to or arising from any breach of our
representations and warranties contained in this Agreement, any failure by us to
act or refrain from acting in accordance with instructions under clause 5 from
you, or any physical loss, destruction or damage to the Bullion, except, in each
case, for Losses arising from nuclear fission or fusion, radioactivity, war,
terrorist event, invasion, insurrection, civil commotion, riot, strike, act of
government or public authority, act of God or a similar cause that is beyond our
control, provided that our liability under this clause shall be limited to the
value of Silver under custody at the time of the act or omission giving rise to
the claim under this clause. You will notify us promptly of any proceeding or
claim for which you may seek indemnity, and we shall cooperate fully with you
with respect to any such proceeding or claim. Any deposit of Silver held in the
Account with a Sub-Custodian pursuant to Section 8 hereof shall not affect our
responsibilities or liabilities or in any way limit or relieve us of our
responsibilities or liabilities under this Section 11, and we shall remain fully
liable with respect to such Silver as if we had retained physical possession of
it.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

 

11.6

Subrogation: You and the Trust will be subrogated to us with respect to any
claim against a Sub-Custodian or any other person for any loss or damage
suffered by you or the Trust if and to the extent that you and the Trust have
not been made whole for such loss or damage, and we hereby assign all such
rights to you. Your exercise of the rights granted in this clause shall not
affect our liabilities under the preceding provisions of this clause 11.

 

 

11.7

Exculpation in respect of offer document: We and our officers, directors,
employees, agents and sub-custodians shall not be responsible or liable in any
manner for any recitals, statements, representations or warranties made by any
person other than us under or in connection with the establishment of, or sale
of interests in, the Trust, including without limitation any offer document,
prospectus, filings, marketing documentation or other documentation relating
thereto.

 

12.

TERMINATION 

 

 

12.1

Method: Either party may terminate this Agreement by giving not less than 180
Business Days written notice to the other party, provided that we may terminate
this Agreement immediately on written notice in the event that any of the
statements set out in clause 9.1(a)-(e) become untrue, and you may terminate
this Agreement immediately on written notice following an event specified in
clause 7.8 provided that clause 11 shall survive termination of this Agreement.
Any such notice given by you must specify:

 

 

(a)

the date on which the termination will take effect (the “Termination Date”);

 

 

(b)

the person to whom any Bullion and any credit balance on the Unallocated Account
is to be transferred; and

 

 

(c)

all other necessary arrangements for the transfer or repayment, as the case may
be, of any Account Balance.

 

 

12.2

Redelivery arrangements: If you do not make arrangements acceptable to us for
the transfer or repayment of any Bullion or credit balance in the Unallocated
Account we may continue to store the Bullion or maintain that Unallocated
Account (as the case may be), in which case we will continue to charge the Fees
payable under clause 10. If you have not made arrangements acceptable to us for
the redelivery of the Bullion or transfer or repayment of any credit balance in
the Unallocated Account (as the case may be) within 6 months of the date
specified in the termination notice as the date on which the termination will
take effect, we will be entitled to close the Account, sell the Bullion and
close the Unallocated Account and account to you for the proceeds after
deducting any amounts due to us under this Agreement.

 

 

12.3

Existing rights: Termination shall not affect rights and obligations then
outstanding under this Agreement which shall continue to be governed by this
Agreement until all obligations have been fully performed.

 

 

12.4

eBTS: Effective the Termination Date the use of the Website will automatically
be terminated and no further access to the Website will be permitted.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

13.

VALUE ADDED TAX 

 

 

13.1

VAT included: All sums payable or other consideration provided to us by you or
the Sponsor in connection with this Agreement (including, without limitation,
pursuant to the fee agreement referred to in clause 10.1) are inclusive of any
VAT which is or becomes chargeable on the supply or supplies for which such sums
or other consideration (or any part thereof) are the whole or part of the
consideration for VAT purposes and section 89 of VATA shall not apply to affect
the amount of such sums or value of such other consideration.

 

 

13.2

Supplies of Silver: Notwithstanding clause 13.1, where, pursuant to or in
connection with this Agreement:

 

 

(a)

(i)   you instruct us in writing to remove any Silver from the black box; and



 

 

(ii)

we, or any Sub-Custodian for us, are required to account to Customs for any VAT
in respect of such removal,

 

you shall pay to us a sum equal to the amount of such VAT, such payment to be
made within 5 Business Days of receipt by you of a valid VAT invoice (or a copy
of such invoice where the original of the same has been issued to the person to
whom you instructed us to deliver the relevant Silver).

 

(b) you or any other person makes a supply to us for VAT purposes and VAT is or
becomes chargeable on such supply, we shall, within 5 Business Days of receipt
of a valid VAT invoice in respect of such supply, pay to you a sum equal to the
amount of such VAT, save to the extent that we (acting reasonably and in good
faith) are not entitled to credit or repayment in respect of such VAT from
Customs.

 

In this clause 13.2 the terms “remove” (and any derivation thereof) and “black
box” to be construed in accordance with the HMRC Agreement.

 

14.

NOTICES AND RECORD-KEEPING 

 

 

14.1

Form: A notice or other communication under or in connection with this Agreement
may be given orally unless required in writing under this Agreement. References
to writing includes an electronic transmission.

 

 

14.2

Method of transmission: Any notice or other communication required to be in
writing may be delivered personally or sent by first class post, pre-paid
recorded delivery (or air mail if overseas), authenticated electronic
transmission (including telex, fax and SWIFT) or such other electronic
transmission as the parties may from time to time agree, to the party due to
receive the notice or communication, addressed as follows or to another address,
number or destination specified by that party by written notice to the other: 

 

 

14.2.1

If to us,  

 

JPMorgan Chase Bank, N.A., London Branch

125 London Wall

London, England EC2Y 5AJ

Attention; Peter L. Smith

Facsimile: + 44 120 2345348

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

 

14.2.2

If to you, 

 

The Bank of New York Mellon

2 Hanson Place

9th Floor

Brooklyn, New York 11217

Attention: ETF Services, Brooklyn

Telephone: + 718 315 5013

Facsimile: + 718 315 4850

 

 

14.3

Deemed receipt on notice: A notice or other communication under or in connection
with this Agreement will be deemed received only if actually received or
delivered.

 

 

14.4

Recording of calls: We may record telephone conversations without use of a
warning tone. Such recordings will be our sole property and accepted by you as
evidence of the orders or instructions given; provided that in case of any
dispute or disagreement regarding any conversation so recorded we will promptly
share the recordings with you and your representatives; and provided further,
that we will have no obligations to retain any such recordings prior to becoming
aware of any such dispute or disagreement.

 

 

14.5

Records: We will maintain adequate records identifying the Silver as belonging
to you. Such records shall include, with respect to the Account:

 

 

(a)

journals or other records of original entry containing an itemised daily record
in detail of all receipts and deliveries of Silver (including adequate
information to uniquely identify each bar of Silver received in or delivered
from the Allocated Account and the person from who each bar was delivered; and

 

 

(b)

ledgers (or other records) reflecting:

 

 

(i)

Silver in our physical possession, or held by any Sub-Custodian; and

 

 

(ii)

Silver held in the Unallocated Account and allocations made daily in respect
thereof, as provided in clause 7.5; and

 

 

(iii)

such other books and records as you may reasonably request.

 

 

14.6

Annual Certificate: We will deliver annually to you and more frequently if
requested by you, a certificate dated the date of delivery, certifying that we
have, since the date of this Agreement or the date of the preceding such
certificate, complied with the terms and conditions of this Agreement and that
our representations and warranties in clause 9 of this Agreement continue to be
true and correct.

 

15.

GENERAL 

 

 

15.1

No advice: Our duties and obligations under this Agreement do not include
providing you with investment advice. In asking us to open and maintain the
Account, you do so in reliance upon your own judgement and we shall not owe to
you any duty to exercise any judgement on your behalf as to the merits or
suitability of any deposits into, or withdrawals from, an Account.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

 

15.2

Assignment: This Agreement is for the benefit of and binding upon us both and
our respective successors and assigns. You may not assign, transfer or encumber,
or purport to assign, transfer or encumber, your right, title or interest in
relation to any Account or any right or obligation under this Agreement or any
part of any of the foregoing unless we otherwise agree in writing.

 

 

15.3

Amendments: Any amendment to this Agreement must be agreed in writing and be
signed by us both. Any amendment affecting the rights of the Sponsor under this
Agreement shall require written consent of the Sponsor. Unless otherwise agreed,
an amendment will not affect any legal rights or obligations which may already
have arisen.

 

 

15.4

Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

 

15.5

Entire agreement: This document represents the entire agreement, and supersedes
any previous agreements between you and us relating to the subject matter of
this Agreement.

 

 

15.6

Joint and several liability: If there is more than one of you, your
responsibilities under this Agreement apply to each of you individually as well
as jointly.

 

 

15.7

Counterparts: This Agreement may be executed in any number of counterparts each
of which when executed and delivered is an original, but all the counterparts
together constitute the same agreement.

 

 

15.8

Contracts (Rights of Third Parties) Act 1999: Other than the Sponsor, a person
who is not a party to this Agreement shall have no rights under the Contracts
(Rights of Third Parties Act) 1999.

 

 

15.9

Legal opinion: We will furnish to you an opinion of counsel acceptable to you
addressed to you and dated the date hereof to the effect that:

 

 

(a)

our execution, delivery and performance of this Agreement have been duly
authorized by us and do not and will not violate any applicable law or
regulation and do not require the consent of any governmental or other
regulatory body; and

 

 

(b)

this Agreement has been duly executed and delivered by us and constitutes our
legal, valid and binding obligation, enforceable in accordance with its terms
subject to principles of equity.

 

16.

PROCEDURES 

 

The provisions of the Procedures are hereby incorporated into and made a part of
this Agreement, subject to clause 2.4. You and we agree to comply with the
Procedures. You, with the prior written consent of the Sponsor, may modify the
Procedures from time to time upon reasonable advance notice and, if the
modifications relate to our duties, after consultation with us.

 

17.

GOVERNING LAW AND JURISDICTION 

 

 

17.1

Governing law: This Agreement is governed by, and will be construed in
accordance with, English law.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

 

17.2

Jurisdiction: The English courts have non-exclusive jurisdiction to settle any
disputes or claims which may arise out of or in connection with this Agreement
and, for these purposes you irrevocably submit to the jurisdiction of the
English courts.

 

 

17.3

Waiver of immunity: To the extent that you may in any jurisdiction claim for
yourself or your assets any immunity from suit, judgement, enforcement or
otherwise howsoever, you agree not to claim and irrevocably waive any such
immunity to which you would otherwise be entitled (whether on grounds of
sovereignty or otherwise) to the full extent permitted by the laws of such
jurisdiction.

 

 

17.4

Service of process: If you are situated outside England and Wales, process by
which any proceedings in England are begun may be served on you by being
delivered to the address specified below. This does not affect our right to
serve process in another manner permitted by law.

 

Address for service of process: 

The Bank of New York Mellon

c/o BNY Mellon (London Branch)

One Canada Square

Canary Wharf

London E14 5AL

England

 

 

[Signature Page Follows]

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

Signed on behalf of

JPMorgan Chase Bank N.A., London Branch

by

   

Signature

 

/s/ Peter L. Smith

Name:

 

Peter L. Smith

Title:

 

Managing Director

 

Signed on behalf of

The Bank of New York Mellon

solely in its capacity as trustee of the iShares® Silver Trust

by

   

Signature

 

/s/ Stephen Cook

Name:

 

Stephen Cook

Title:

 

Managing Director

 

 

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Creation and Redemption Procedures

 

 


--------------------------------------------------------------------------------

 

 

iSHARES® SILVER TRUST

 

CREATION AND REDEMPTION PROCEDURES

 

adopted by the Sponsor and the Trustee (each as defined below) as of April 21,
2006

(as amended December 22, 2016)

 

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.01.     Definitions.  For purposes of these Procedures, unless the
context otherwise requires, the following terms will have the following
meanings:

 

“Authorized Participant” shall have the meaning ascribed to the term in Section
1.1 of the Trust Agreement.

 

“Authorized Participant Agreement” shall mean, with respect to an Authorized
Participant, such Authorized Participant's Authorized Participant Agreement with
the Trustee and the Sponsor.

 

“Authorized Representative” shall mean, with respect to an Authorized
Participant, each individual who, pursuant to the provisions of its Authorized
Participant Agreement , has the power and authority to act on behalf of the
Authorized Participant in connection with the placement of Purchase Orders or
Redemption Orders and is in possession of the personal identification number
(PIN) assigned by the Trustee for use in any communications regarding Purchase
or Redemption Orders on behalf of such Authorized Participant.

 

“Basket” shall have the meaning ascribed to the term in Section 1.1 of the Trust
Agreement.

 

“Basket Silver Amount” shall have the meaning ascribed to the term in Section
1.1 of the Trust Agreement.

 

“Benchmark Price” shall have the meaning ascribed to the term in Section 1.1 of
the Trust Agreement.

 

“Business Day” shall have the meaning ascribed to the term in Section 1.1 of the
Trust Agreement.

 

“Creation and Redemption Line” shall mean a telephone number designated as such
by the Trustee and communicated to each Authorized Participant in compliance
with the notice provisions of the respective Authorized Participant Agreement.

 

 


--------------------------------------------------------------------------------

 

 

“Custodial Account” shall mean an account established by the Trustee with a
Custodian pursuant to the Custodian Agreement.

 

“Custodian” shall mean a financial institution or other entity with which the
Trustee shall have entered into an agreement for the custody of the Trust's
property; provided, that if there is more than one Custodian at any time, a
reference in these Procedures to “the Custodian” in connection with a particular
Purchase Order or Redemption Order shall be to such Custodian as the Trustee
shall have designated for purposes of such Purchase Order or Redemption Order.

 

“Custodian Agreement” shall mean, as of any date, the Custodian Agreement at the
time in effect between the Trustee and the Custodian.

 

“Custodian Day” shall mean, with respect to a Custodian, a day on which the
facilities at which a Delivery of Silver is to take place to or by the Custodian
on behalf of the Trust are open for business.

 

“Delivery” shall mean a delivery of Silver or Shares, as applicable, in each
case effected according to the definition of “Deliver” in Section 1.1 of the
Trust Agreement.

 

“Depositor” shall mean any Authorized Participant that deposits Silver into the
Trust, either for its own account or on behalf of another Person that is the
owner or beneficial owner of that Silver.

 

“DTC” shall mean The Depository Trust Company, its nominees and their respective
successors.

 

“iShares” shall mean shares issued by the Trustee representing fractional,
undivided interests in the net assets of the Trust.

 

“LBMA” shall mean the London Bullion Market Association.

 

“Order Cut-Off Time” shall have the meaning ascribed to the term in Section 1.1
of the Trust Agreement.

 

“Order Date” shall have, (i) with respect to a Purchase Order, the meaning
ascribed to the term in Section 2.3 of the Trust Agreement; and (ii) with
respect to a Redemption Order, the meaning ascribed to the term in Section 2.6
of the Trust Agreement.

 

“Ounce” shall have the meaning ascribed to the term in Section 1.1 of the Trust
Agreement.

 

“Person” shall mean any natural person or any limited liability company,
corporation, partnership, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

 

 


--------------------------------------------------------------------------------

 

 

“Procedures” shall mean these Creation and Redemption Procedures, as may be
amended from time to time.

 

“Purchase Order” shall mean an order to purchase one or more Baskets in the form
from time to time adopted by the Trustee.

 

“Redemption Order” shall mean an order to redeem one or more Baskets in the form
from time to time adopted by the Trustee.

 

“Registered Owner” shall have the meaning ascribed to such term in Section 1.1
of the Trust Agreement.

 

“Silver” shall have the meaning ascribed to the term in Section 1.1 of the Trust
Agreement.

 

“Sponsor” shall mean iShares Delaware Trust Sponsor LLC, a Delaware limited
liability company, in its capacity as sponsor of the Trust, and any successor
thereto in such capacity.

 

“Transaction Fee” shall mean, as of any date, the fee at the time in effect
pursuant to Section 5.7(a) of the Trust Agreement.

 

“Trust” shall mean the iShares® Silver Trust, a trust governed by the provisions
of the Trust Agreement.

 

“Trustee” shall mean The Bank of New York Mellon, a New York banking corporation
formerly known as The Bank of New York, in its capacity as Trustee under the
Trust Agreement, and any successor thereto in compliance with the provisions
thereof.

 

“Trust Agreement” shall mean, as of any date, the Depositary Trust Agreement at
the time in effect among the Trustee, the Sponsor, all owners and beneficial
owners from time to time of iShares and all Depositors.

 

“Unallocated Basis” shall have the meaning ascribed to the term in Section 1.1
of the Trust Agreement.

 

“VAT” shall mean (a) any tax imposed pursuant to or in compliance with the Sixth
Directive of the Council of the European Economic Communities (77/388/EEC)
including, in relation to the United Kingdom, value added tax imposed by the
Value Added Tax Act 1994 and legislation and regulations supplemental thereto;
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union or elsewhere, in substitution for, or levied in addition to,
such tax referred to in “(a)”.

 

Section 1.02.     Interpretation. In these Procedures:

 

Unless otherwise indicated, all references to Sections, clauses, paragraphs,
schedules or exhibits, are to Sections, clauses, paragraphs, schedules or
exhibits in or to these Procedures.

 

 


--------------------------------------------------------------------------------

 

 

The words “hereof'”, “herein”, “hereunder” and words of similar import shall
refer to these Procedures as a whole, and not to any individual provision in
which such words may appear.

 

A reference to any statute, law, decree, rule, regulation or other applicable
norm shall be construed as a reference to such statute, law, decree, rule,
regulation or other applicable norm as re-enacted, re-designated or amended from
time to time.

 

A reference to any agreement, instrument or document shall be construed as a
reference to such agreement, instrument or document as the same may have been
amended from time to time in compliance with the provisions thereof.

 

Section 1.03.     Conflicts. In case of conflict between any provision of these
Procedures and the terms of the Trust Agreement, the terms of the Trust
Agreement shall control.

 

ARTICLE II

 

CREATION PROCEDURES

 

Section 2.01.     Creation of iShares. The issuance and Delivery of iShares
shall take place only in integral numbers of Baskets in compliance with the
following rules:

 

a.        Authorized Participants wishing to acquire from the Trustee one or
more Baskets shall place a Purchase Order with the Trustee on any Business Day;
provided, however, that only Purchase Orders received by the Trustee prior to
the Order Cut-Off Time on a Business Day on which a Benchmark Price is announced
shall have such Business Day as the Order Date. Purchase Orders received by the
Trustee on or after the Order Cut-Off Time on a Business Day (except as
otherwise provided in Section 2.01(b)(ii)), or on a Business Day on which no
Benchmark Price is announced, will not be accepted. A new Purchase Order may be
submitted in accordance with these Procedures.

 

 

b.        For purposes of paragraph “a” above, a Purchase Order shall be deemed
“received” by the Trustee only when each of the following has occurred:

 

(i)     An Authorized Representative shall have placed a telephone call to the
Trustee's Creation and Redemption Line, or entered a Purchase Order through the
Trustee’s electronic order entry system, as such may be available and
constituted from time to time (the use of which shall be subject to the Order
Entry System Terms and Conditions attached hereto as Annex A), informing the
Trustee that the Authorized Participant wishes to place a Purchase Order for a
specified number of Baskets, and the location or locations where the Authorized
Participant intends to make Delivery of the Basket Silver Amount corresponding
to each Basket (such locations to be limited to those where, in compliance with
the Custodian Agreement, the Custodian is authorized to hold Silver on behalf of
the Trust and for which written procedures for the delivery of Silver to and
from such locations in connection with the creation and redemption of Baskets
have been agreed to by the Custodian, the Trustee and the Sponsor). If the
Authorized Participant wishes to settle a Purchase Order in a time frame other
than the third Business Day following the Order Date (i.e., T + 3), such request
must be made to the Trustee upon placement of the Purchase Order and must be
approved by the Trustee in its sole discretion.

 

 


--------------------------------------------------------------------------------

 

 

(ii)     Within one hour following such telephone call, the Trustee shall have
received, via electronic mail message, a duly completed, irrevocable Purchase
Order executed by an Authorized Representative of such Authorized Participant
(which Purchase Order may be received after the Order Cut-Off Time if such
telephone call was made prior to the Order Cut-Off Time).

 

c.        The Trustee will ask the Custodian to confirm whether delivery can be
made at the locations indicated by the Authorized Participant.

 

d.       Before accepting a Purchase Order, the Trustee shall make sure that
there exists at least one location at which the Authorized Participant is
willing to Deliver, and the Custodian is capable of accepting, the requisite
amount of Silver in connection with such Purchase Order. Should the Trustee
elect to accept the Purchase Order, it shall communicate its decision by sending
to the Authorized Participant (with copies to the Custodian at the offices of
the Custodian in London and at each location at which the Authorized Participant
will be expected to Deliver Silver pursuant to paragraph “c” above), via
facsimile or electronic mail message, no later than 5:00 p.m. (New York time) on
the Order Date for such Purchase Order a copy of the corresponding Purchase
Order endorsed “Accepted” by the Trustee and indicating the Basket Silver Amount
that the Authorized Participant shall Deliver to the Custodian in respect of
each Basket. For Purchase Orders submitted via the Trustee’s electronic order
entry system which the Trustee has elected to accept, the Authorized Participant
will receive an automated electronic mail message indicating the acceptance of
the Purchase Order and indicating the Basket Silver Amount that the Authorized
Participant shall Deliver to the Custodian in respect of each Basket, and the
Purchase Order will be marked “Accepted” in the Trustee’s electronic order entry
system. Prior to the transmission of the Trustee's acceptance as specified
above, a Purchase Order will only represent the Authorized Participant's
unilateral offer to deposit Silver in exchange for Baskets and will have no
binding effect upon the Trust, the Trustee, the Custodian or any other party.

 

e.       Unless waived by the Trustee in writing, the Authorized Participant
will be responsible for the cost of transportation of Silver to the location
where it is to be Delivered, as well as for the cost of transportation of any
Silver that has to be removed from a location at which the Authorized
Participant wishes to make Delivery in order to make capacity available for such
Delivery at such location. The Basket Silver Amount corresponding to each Basket
must be delivered at the locations specified by the Custodian no later than
10:00 a.m. (local time at the place of Delivery) on the settlement date of the
Purchase Order, which shall be the third Custodian Day following the Order Date
unless prior approval for earlier settlement has been granted by the Trustee in
its sole discretion. Delivery may be● made for deposit either in the Trustee's
Custodial Account, in an account with a subcustodian of the Custodian or in an
account of the Authorized Participant with the Custodian. If delivery is made
for deposit in the Authorized Participant's account with the Custodian, it will
be accompanied by an irrevocable order to the Custodian authorizing the transfer
of the Silver so delivered to the Trustee's Custodial Account against the
delivery by the Trustee of the corresponding number of iShares as provided in
paragraph “h” or “i” below, as applicable. The Authorized Participant shall
contact the Custodian to obtain information regarding the location of the
facilities where Delivery shall take place. The Custodian shall take all
necessary measures to ensure that the facilities at which Delivery is to take
place in respect of a Purchase Order are prepared to take such Delivery no later
than 10:00 a.m. (local time at the place of Delivery) on the third Custodian Day
following the applicable Order Date.

 

 


--------------------------------------------------------------------------------

 

 

f.       Silver shall be Delivered to the Custodian in the form of Silver bars
only, and must be accompanied by the corresponding bar list; provided, that an
amount of Silver not exceeding 1100 Ounces may be Delivered to the Custodian on
an Unallocated Basis. Silver that has been Delivered to the Custodian no later
than 10:00 a.m. (local time at the place of Delivery) on a Custodian Day shall
be allocated by the Custodian to the Trustee's Custodial Account no later than
12:00 p.m. (New York time) on the date of such Delivery. Where Silver is
Delivered to the Custodian after 10:00 a.m. (local time at the place of
Delivery) on a Custodian Day, the Custodian (i) will use its commercially
reasonable efforts to allocate such Silver to the Trustee's Custodial Account no
later than 12:00 p.m. (New York time) on the date of such Delivery and (ii) will
allocate such Silver to the Trustee's Custodial Account no later than 9:00 a.m.
(New York time) on the next Custodian Day following the date of such Delivery.

 

g.       The Custodian shall allocate Silver to the Trustee's Custodial Account
by (i) making entries in the Custodian's books and records to identify such
Silver as being held for the Trust, it being understood that such entries shall
identify each bar of Silver so allocated by refiner, assay, serial number and
gross and fine weight; (ii) physically segregating from Silver held by the
Custodian for its own account or on behalf of other clients the Silver so
allocated to the Trustee's Custodial Account; and (iii) sending to the Trustee,
via electronic mail message, a written confirmation of the allocation, including
the identification of the bars allocated as described above.

 

h.       On the third Business Day following the Order Date corresponding to a
Purchase Order, or on such earlier date as the Trustee in its discretion may
agree, the Trustee shall issue the aggregate number of iShares corresponding to
the Baskets ordered by the Authorized Participant and Deliver them, by credit to
the account at DTC which the Authorized Participant shall have identified for
such purpose in its Purchase Order, provided that, by 1:00 p.m. (New York time)
on the date such issuance and Delivery is to take place:

 

(i)        the Custodian shall have reported in writing or by electronic
communication to the Trustee that:

 

(a)     in the case of Silver bars delivered by the Authorized Participant, it
has reviewed the corresponding bar list and the Silver received from the
Authorized Participant to assure that the Silver matches the description in the
bar list in terms of weight, fineness, refiner's marks and bar numbers and that,
based on that review and on such further examination as the Custodian
customarily performs in respect of Silver purchased for its own account, the
Silver deposited by the Authorized Participant in respect to such Purchase Order
(A) complies with the “Good Delivery” Rules of the LBMA and (B) is held by the
Custodian on behalf of the Trust in allocated form (except for amounts not to
exceed in the aggregate 1100 Ounces); or

 

(b)     in the case of Silver delivered by the Authorized Participant on an
Unallocated Basis, the corresponding amount of Silver been allocated to the
Trustee's Custodial Account and the Silver so allocated is in compliance with
the provisions of the paragraph above;

 

(ii)       the Trustee shall have received from the Authorized Participant the
applicable Transaction Fee;

 

(iii)       the Authorized Participant shall have agreed to pay, or reimburse
the Custodian, the Trustee or the Trust for the amount of, any applicable taxes
(including VAT) which are or become due in connection with the Delivery of
Silver to the Custodian; and

 

(iv)       any other conditions to the issuance under the Trust Agreement shall
have been satisfied.

 

 


--------------------------------------------------------------------------------

 

 

i.     In all other cases, the Authorized Participant shall consult with the
Sponsor to determine the ongoing status of the Purchase Order, and the Trustee
shall issue the aggregate number of iShares corresponding to the Baskets ordered
by the Authorized Participant and Deliver them by credit to the account at DTC
which the Authorized Participant shall have identified for such purpose in its
Purchase Order on the Business Day following the date on which the conditions
set forth in clauses (i) to (iv) of paragraph “h” above shall have been met.

 

 

ARTICLE III

 

REDEMPTION PROCEDURES

 

Section 3.01.     Redemption of iShares. Redemption of iShares shall take place
only in integral numbers of Baskets in compliance with the following rules:

 

a.       Authorized Participants wishing to redeem one or more Baskets shall
place a Redemption Order with the Trustee on any Business Day; provided,
however, that only Redemption Orders received by the Trustee prior to the Order
Cut-Off Time on a Business Day on which a Benchmark Price is announced shall
have such Business Day as the Order Date. Redemption Orders received by the
Trustee on or after the Order Cut-Off Time on any Business Day (except as
otherwise provided in Section 3.01(b)(ii)), or on a Business Day on which no
Benchmark Price is announced, will not be accepted. A new Redemption Order may
be submitted in accordance with these Procedures.

 

b.        For purposes of paragraph “a” above, a Redemption Order shall be
deemed “received” by the Trustee only when each of the following has occurred:

 

(i)     An Authorized Representative shall have placed a telephone call to the
Trustee's Creation and Redemption Line informing the Trustee that the Authorized
Participant wishes to place a Redemption Order for a specified number of
Baskets, or entered a Redemption Order through the Trustee’s electronic order
entry system, as such may be available and constituted from time to time (the
use of which shall be subject to the Order Entry System Terms and Conditions
attached hereto as Annex A). If the Authorized Participant wishes to settle a
Redemption Order in a time frame other than the third Business Day following the
Order Date (i.e., T + 3), such request must be made to the Trustee upon
placement of the Redemption Order and must be approved by the Trustee in its
sole discretion.

 

(ii)     Within one hour following such telephone call, the Trustee shall have
received, via electronic mail message, a duly completed, irrevocable Redemption
Order executed by an Authorized Representative of such Authorized Participant
(which Redemption Order may be received after the Order Cut-Off Time if such
telephone call was made prior to the Order Cut-Off Time).

 

c.       Should the Trustee elect to accept such Redemption Order, it shall
communicate its decision to the Authorized Participant by sending to the
Authorized Participant (with copy to the Custodian), via facsimile or electronic
mail message, no later than 5:00 p.m. (New York time) on the Order Date for such
Redemption Order a copy of the corresponding Redemption Order endorsed
“Accepted” by the Trustee and indicating the Basket Silver Amount that the
Custodian shall Deliver to the Authorized Participant in respect of each Basket
being redeemed. For Redemption Orders submitted via the Trustee’s electronic
order entry system which the Trustee elects to accept, the Authorized
Participant will receive an automated electronic mail message indicating the
acceptance of the Redemption Order and indicating the Basket Silver Amount that
the Custodian shall Deliver to the Authorized Participant in respect of each
Basket, and the Redemption Order will be marked “Accepted” in the Trustee’s
electronic order entry system.

 

 


--------------------------------------------------------------------------------

 

 

d.       Unless otherwise agreed to by the Custodian, Silver will be Delivered
by the Custodian in the form of Silver bars only; provided, that an amount of
Silver not exceeding 1100 Ounces may be Delivered by the Custodian on an
Unallocated Basis. Unless otherwise agreed to by the Custodian, Silver will be
delivered at a location of the Custodian or of any of its subcustodians The
Custodian shall inform via electronic mail message or facsimile sent to an
Authorized Representative of the redeeming Authorized Participant no later than
11:00 a.m. (New York time) on the first Custodian Day following the Order Date
of such Redemption Order the exact location(s) where Delivery will be made, and
the amount of Silver to be Delivered to the Authorized Participant at each such
location.

 

e.        Provided that by 10:00 a.m. (New York time) on the third Custodian Day
following the Order Date of a Redemption Order, the Trustee shall have confirmed
in writing or by electronic communication to the Custodian that:

 

(i)     the Authorized Participant has Delivered to the Trustee's account at DTC
the total number of iShares to be redeemed by such Authorized Participant
pursuant to such Redemption Order;

 

(ii)     the Trustee has received the corresponding Transaction Fee;

 

(iii)     the Authorized Participant has agreed to pay, or reimburse the
Custodian, the Trustee or the Trust for the amount of, any applicable taxes
(including VAT) which is or becomes due in connection with the Delivery of
Silver to the Authorized Participant; and

 

(iv)     any other conditions to the redemption under the Trust Agreement have
been satisfied,

 

the Custodian will, as applicable, on such day, at the locations and in the
amounts specified in the communication sent in compliance with paragraph “d”
above (A) Deliver to such Authorized Participant the corresponding amount of
Silver which complies with the “Good Delivery” Rules of the LBMA and, if
applicable, (B) Deliver Silver to the redeeming Authorized Participant by
crediting the account indicated by the redeeming Authorized Participant in its
Redemption Order. Having made such Delivery, the Custodian will send written
confirmation thereof to the Trustee who will then cancel the iShares so
redeemed.

 

f.      In all other cases, Delivery must be completed by the Custodian as soon
as, in the reasonable judgment of the Custodian, it is practicable following
receipt of written confirmation from the Trustee as described in clauses “i” to
“iv” of paragraph “e” above.

 

g.     The foregoing provisions notwithstanding, the Custodian shall not be
liable for any failure or delay in making Delivery of Silver in respect of a
Redemption Order arising from nuclear fission or fusion, radioactivity, war,
terrorist event, invasion, insurrection, civil commotion, riot, strike, act of
government, public authority or act of God, or a similar cause that is beyond
the Custodian's control. In the event of any such delay, the time to complete
Delivery in respect of a Redemption Order will be extended for a period equal to
that during which the inability to perform continues.

 

 


--------------------------------------------------------------------------------

 

 

h.     In the event that, by 10:00 a.m. (New York time) on the third Custodian
Day following the Order Date of a Redemption Order, the Trustee's account at DTC
shall not have been credited with the total number of iShares corresponding to
the total number of Baskets to be redeemed pursuant to such Redemption Order,
the Trustee will cancel such Redemption Order and will send via electronic mail
message notice of such cancellation to the respective Authorized Participant and
the Custodian.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Sponsor and the Trustee have executed these Creation and
Redemption Procedures as of the date set forth above.

 

 

THE BANK OF NEW YORK MELLON,

in its capacity as Trustee

 

 

By:

/s/ Thomas O’Donnell

 

 

Name:  Thomas O’Donnell

 

 

Title:  Managing Director

 

               

iSHARES DELAWARE TRUST SPONSOR LLC,

in its capacity as Sponsor

              By: /s/ Jack Gee     Name:  Jack Gee     Title:  Managing Director
 

 

 


--------------------------------------------------------------------------------

 

 

ANNEX A

 

ORDER ENTRY SYSTEM TERMS AND CONDITIONS

 

This Annex shall govern use by an Authorized Participant of the electronic order
entry system for placing Purchase Orders and Redemption Orders for iShares®
Silver Trust (the “System”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Authorized
Participant Agreement (the “AP Agreement”). In the event of any conflict between
the terms of this Annex and the main body of the AP Agreement with respect to
the placing of Purchase Orders and Redemption Orders, the terms of this Annex
shall control.

 

1.     (a) Authorized Participant shall provide to the Trustee a duly executed
authorization letter, in a form satisfactory to Trustee, identifying those
Authorized Persons who will access the System. Authorized Participant shall
notify the Trustee promptly in writing, including, but not limited to, by
electronic mail, in the event that any person’s status as an Authorized Person
is revoked or terminated, in order to give the Trustee a reasonable opportunity
to terminate such Authorized Person’s access to the System. The Trustee shall
promptly revoke access of such Authorized Person to the electronic entry systems
through which Purchase Orders and Redemption are submitted by such person on
behalf of the Authorized Participant.

 

(b) It is understood and agreed that each Authorized Person shall be designated
as an authorized user of Authorized Participant for the purpose of the AP
Agreement. Upon termination of the AP Agreement, the Authorized Participant’s
and each Authorized Person’s access rights with respect to System shall be
immediately revoked.

 

2.     Trustee grants to Authorized Participant a personal, nontransferable and
nonexclusive license to use the System solely for the purpose of transmitting
Purchase Orders and Redemption Orders and otherwise communicating with Trustee
in connection with the same. Authorized Participant shall use the System solely
for its own internal and proper business purposes. Except as set forth herein,
no license or right of any kind is granted to Authorized Participant with
respect to the System. Authorized Participant acknowledges that Trustee and its
suppliers retain and have title and exclusive proprietary rights to the System.
Authorized Participant further acknowledges that all or a part of the System may
be copyrighted or trademarked (or a registration or claim made therefor) by
Trustee or its suppliers. Authorized Participant shall not take any action with
respect to the System inconsistent with the foregoing acknowledgments.
Authorized Participant may not copy, distribute, sell, lease or provide,
directly or indirectly, the System or any portion thereof to any other person or
entity without Trustee’s prior written consent. Authorized Participant may not
remove any statutory copyright notice or other notice included in the System.
Authorized Participant shall reproduce any such notice on any reproduction of
any portion of the System and shall add any statutory copyright notice or other
notice upon Trustee’s request.

 

3.     (a) Authorized Participant acknowledges that any user manual or other
documentation (whether in hard copy or electronic form) (collectively, the
“Material”), which is delivered or made available to Authorized Participant
regarding the System is the exclusive and confidential property of Trustee.
Authorized Participant shall keep the Material confidential by using the same
care and discretion that Authorized Participant uses with respect to its own
confidential property and trade secrets, but in no event less than reasonable
care. Authorized Participant may make such copies of the Material as is
reasonably necessary for Authorized Participant to use the System and shall
reproduce Trustee’s proprietary markings on any such copy. The foregoing shall
not in any way be deemed to affect the copyright status of any of the Material
which may be copyrighted and shall apply to all Material whether or not
copyrighted. TRUSTEE AND ITS SUPPLIERS MAKE NO WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE MATERIAL OR ANY PRODUCT OR SERVICE, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 


--------------------------------------------------------------------------------

 

 

(b) Upon termination of the AP Agreement for any reason, Authorized Participant
shall return to Trustee all copies of the Material which is in Authorized
Participant’s possession or under its control.

 

4.     Authorized Participant agrees that it shall have sole responsibility for
maintaining adequate security and control of the user IDs, passwords and codes
for access to the System, which shall not be disclosed to any third party
without the prior written consent of Trustee. Trustee shall be entitled to rely
on the information received by it from the Authorized Participant and Trustee
may assume that all such information was transmitted by or on behalf of an
Authorized Person regardless of by whom it was actually transmitted, unless the
Authorized Participant shall have notified the Trustee a reasonable time prior
that such person is not an Authorized Person.

 

5.     Trustee shall have no liability in connection with the use of the System,
the access granted to the Authorized Participant and its Authorized Persons
hereunder, or any transaction effected or attempted to be effected by the
Authorized Participant hereunder, except for damages incurred by the Authorized
Participant as a direct result of Trustee’s negligence or willful misconduct.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS HEREBY AGREED THAT IN NO
EVENT SHALL TRUSTEE OR ANY MANUFACTURER OR SUPPLIER OF EQUIPMENT, SOFTWARE OR
SERVICES BE RESPONSIBLE OR LIABLE FOR ANY SPECIAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES WHICH THE AUTHORIZED PARTICIPANT MAY INCUR OR EXPERIENCE BY REASON OF
ITS HAVING ENTERED INTO OR RELIED ON THIS AGREEMENT, OR IN CONNECTION WITH THE
ACCESS GRANTED TO THE AUTHORIZED PARTICIPANT HEREUNDER, OR ANY TRANSACTION
EFFECTED OR ATTEMPTED TO BE EFFECTED BY THE AUTHORIZED PARTICIPANT HEREUNDER,
EVEN IF TRUSTEE OR SUCH MANUFACTURER OR SUPPLIER HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, NOR SHALL TRUSTEE OR ANY SUCH MANUFACTURER OR
SUPPLIER BE LIABLE FOR ACTS OF GOD, MACHINE OR COMPUTER BREAKDOWN OR
MALFUNCTION, INTERRUPTION OR MALFUNCTION OF COMMUNICATION FACILITIES, LABOR
DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND SUCH PERSON’S
REASONABLE CONTROL.

 

6.     Trustee reserves the right to revoke Authorized Participant’s access to
the System, with written notice, upon any breach by the Authorized Participant
of the terms and conditions of this Annex.

 

7.     Trustee shall acknowledge through the System its receipt of each Purchase
Order or Redemption Order communicated through the System, and in the absence of
such acknowledgment Trustee shall not be liable for any failure to act in
accordance with such Purchase Order or Redemption Order and Authorized
Participant may not claim that such Purchase Order or Redemption Order was
received by Trustee. Trustee may in its discretion decline to act upon any
instructions or communications that are insufficient or incomplete or are not
received by Trustee in sufficient time for Trustee to act upon, or in accordance
with, such instructions or communications.

 

8.     Authorized Participant agrees to use reasonable efforts consistent with
its own procedures used in the ordinary course of business to prevent the
transmission through the System of any software or file which contains any
viruses, worms, harmful component or corrupted data and agrees not to use any
device, software, or routine to interfere or attempt to interfere with the
proper working of the Systems.

 

 


--------------------------------------------------------------------------------

 

 

9.     Authorized Participant acknowledges and agrees that encryption may not be
available for every communication through the System, or for all data.
Authorized Participant agrees that Trustee may deactivate any encryption
features at any time, without notice or liability to Authorized Participant, for
the purpose of maintaining, repairing or troubleshooting its systems.

 

 


--------------------------------------------------------------------------------

 

 

Schedule 2

 

Authorised Persons of the Trustee

 

Name

Title

   

Chris Yedreyeski

Managing Director

Joseph Montalto Vice President Todd Francis Senior Associate

Tommy Hu

Associate

 